Citation Nr: 0531920	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  99-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for generalized 
osteoarthritis.

2.  Entitlement to an increased rating of degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating of degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
September 1990.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from March 1996 and October 1998 rating 
decisions by the Atlanta, Georgia Regional Office ("RO") of 
the Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for generalized 
osteoarthritis and increased evaluations for his service-
connected, non-compensable, degenerative joint disease 
("DJD") of the right and left knees respectively.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon careful review of the evidence in light of the 
applicable law, the Board has determined that further 
development of the claims is warranted before appellate 
action may be completed in this case.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA") [codified, as amended, at 38 U.S.C.A. 
§§ 5012, 5103; 5103A; 5107 (West 2002)].

The veteran claims entitlement to an increased evaluation for 
his noncompensable service-connected DJD of the right and 
left knees.  In his 1998 Appeal to the Board ("Form 9"), 
the veteran stated that the condition of his knees had 
worsened since his last examination.  He was subsequently 
given another VA examination in June 1999 to evaluate the 
severity of his condition.  He has not been evaluated for DJD 
of his knees since that time.  VA's duty to assist the 
veteran includes obtaining a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4) 
(2005).  While the Board regrets further delay in 
adjudicating the veteran's claim, in order to properly 
evaluate the veteran's current knee disability, a 
contemporaneous examination is necessary.

With respect to his claim for service connection for 
osteoarthritis, although the veteran has undergone several VA 
examinations during the pendency of his claims (August 1991, 
March 1996, April 1997, June 1999, March 2005), none of the 
examiners indicated that the claims folder was reviewed.  In 
fact, in the March 2005 "osteoarthritis" exam report, the 
examiner clearly states the C-File was not available for 
review.  Accordingly, nexus statements were not provided.  A 
review of the claims folder is required by law in this 
circumstance.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Flash v. Brown, 8 Vet. App. 332 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

On the basis of the evidence of record, the Board finds that 
further VA examination is warranted to determine both the 
current severity of the veteran's DJD of the right and left 
knees, and to determine the nature and etiology of the 
veteran's claimed generalized osteoarthritis.

Accordingly, this case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VAE.  The entire claims folder, to 
include a complete copy of this remand 
must be made available to the physician 
designated to examine the veteran, and 
the examiner must acknowledge such 
receipt and review in any report 
generated as a result of this remand.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must (1) diagnose generalized 
osteoarthritis, and (2) express an 
opinion as to whether any diagnosed 
generalized osteoarthritis is related to 
the veteran's treatment for knee pain in 
service or to any other incident of 
military service; (3) examine the current 
condition of the veteran's right and left 
knees and express an opinion as to the 
severity of the DJD, including limitation 
of motion.  If such determinations are 
not possible without resort to 
speculation, the examiner should so 
state.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

2.  The AMC should then review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the AMC 
should ensure that the VAE complies 
fully with the above instructions, if it 
does not, the AMC should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The AMC should take such additional development action as it 
deems proper with respect to the claims, including the 
conduct of any other appropriate VA examinations, and follow 
any applicable regulations and directives implementing the 
provisions of the VCAA as to its notice and development.  
Following such development, the RO should review and 
readjudicate the claim.  See 38 C.F.R. 
§ 4.2 (2005) (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  If any such action does not resolve the claim, 
the RO shall issue the veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be returned to the 
Board, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


